 



Exhibit 10.01
News Release



                      Company Contacts:   John Kispert
Chief Financial Officer
(408) 875-6224
john.kispert@kla-tencor.com
          Cary Halsted (Investment Community)
Vice President, Investor Relations
(408) 875-4094
cary.halsted@kla-tencor.com
          Uma Subramaniam (Media)
Director, Corporate Communications
(408) 875-5473
uma.subramaniam@kla-tencor.com
      Agency Contact:         Jane Evans-Ryan (Media)
Business Press Director, MCA
(650) 968-8900
jryan@mcapr.com


FOR IMMEDIATE RELEASE
KLA-TENCOR DECLARES REGULAR CASH DIVIDEND FOR FIRST QUARTER FISCAL YEAR 2006
SAN JOSE, Calif., Aug. 4, 2005 — KLA-Tencor Corporation (NASDAQ: KLAC) today
announced that its board of directors has declared a quarterly cash dividend of
$.12 per share on its common stock payable on September 1, 2005 to KLA-Tencor
stockholders of record on August 15, 2005.
About KLA-Tencor: KLA-Tencor is the world leader in yield management and process
control solutions for semiconductor manufacturing and related industries.
Headquartered in San Jose, Calif., the company has sales and service offices
around the world. An S&P 500 company, KLA-Tencor was named one of the Best
Managed Companies in America for 2005 by Forbes Magazine and is the only company
in the semiconductor industry to receive the accolade for this year. KLA-Tencor
is traded on the Nasdaq National Market under the symbol KLAC. Additional
information about the company is available on the Internet at
http://www.kla-tencor.com
###

